Title: From John Quincy Adams to Abigail Smith Adams, 25 October 1810
From: Adams, John Quincy
To: Adams, Abigail Smith



No. 8
My dear Mother.
St: Petersburg 25. October 1810.

Although I wrote you about ten days ago, I cannot suffer Captain Leach to depart without taking a letter for you; especially as since the date of my last, I have received another letter from you—it is that of 28. May, which you sent on to come by Captain Bainbridge—It miss’d indeed that opportunity, but was sent with some despatches of the Department of State to France from whence it was brought by Prince Alexis Kurakin, just now returned from an Embassy Extraordinary to Paris, to compliment the Emperor Napoleon upon his Marriage.
Your letters are always so precious to me, that I make it a principle to return to every one of them that I receive a separate answer—This makes the sixth from you, of which I have acknowledged the receipt, besides four to my wife who has been I believe as punctual in her answers—I should have written you still more frequently, but that my public Correspondence, which I imagine the Secretary of State has found long, and frequent enough, takes up so much of my time, and my other private friends to whom I must likewise occassionally write, leave me not so much leisure to write you, as my inclinations would require.
You have quoted a paragraph which the Tory papers in America copied from their accomplices in England, accusing me of being a meddling Advocate for the exclusion of American vessels from the Russian Ports.—I shall not boast to you, how many American vessels have been by my exertions alone, admitted into the Russian Ports, and which but for me would have been excluded from them—There are documents public and private, upon this subject, which I need not display before youµThe Official papers have been and will be received at the Department of State, and there I willingly leave them—Neither is it necessary for me to tell you that not one American vessel has to my knowledge been excluded from a Russian Port since my arrival here—But I promised my brother in my last letter to him, to tell you the origin of these compliments paid me in the English and Anglo-American Newspapers.
Russia and England being at War, the commercial intercourse between them is of course forbidden; and neither English vessels nor English subjects are allowed to come into the Russian Territories—You already know that one of the expedients by which the English have attempted to evade these prohibitions, was by presenting themselves as Americans with forged Passports and Ships Papers.—The Russian Government admit universally every American recognized as such by the American Minister or Consul—This business since I have been here, continues as it was before to be transacted by Mr: Harris, the Consul who never fails however to consult me, and take my opinion, in every case susceptible of a question. I had not been here a week before I was asked to authenticate a paper, purporting to be a Passport of the Mayor of New York, and an eminent merchant of this City sent me in writing his guarantee that the man named in the Passport was a native citizen of the United States.—The Passport was forged in London, by a Jew named van Sander, who has kept there  a shop for neutral papers for several years; and the man named in it was a Liverpool trader who had never set his foot in the United States—You very naturally perceive that I not only refused the authentication desired of me, but that I did not entirely suppress a sentiment of indignation at the imposition that was attempted to be practised upon me in the guarantee.
Within a fortnight afterwards two ships entered with Registers, of the same Van Sander fabrication—They were detected by Mr: Harris who laid the papers before me, and who duly informed the Russian Government, that they were forged—The vessels with their Cargoes were confiscated, and their Papers delivered to Mr: Harris, who has sent them to the Department of State—In this he acted entirely with my Countenance and Approbation, which under a weight of mercantile influence existing here in favour of these frauds, was undoubtedly useful if not necessary to him—I certainly did let it be understood, by all the Merchants of St: Petersburg, and of the other Russian Ports, that forged papers, pretended to be American, should find neither connivence nor mercy from me; whenever they should come to my knowledge; and although this determination so explicitly manifested, did not recommend me to the favour of Englishmen in any part of the world, nor even to that of the merchants in St: Petersburg, I do sincerely believe that had it not been for it, the real American flag, would long before this have been excluded from the Ports of Russia, as it has been from those of Denmark and Prussia.
I have heard by an American Gentleman who was in London, at the time when the news of these disasters to the Americans of the Van Sander stamp arrived there, the consternation which they occasioned among the gang of Banditti who had been drawing that trade, and the bitterness of their gall against the meddling American Minister—But I have had no more forged Passports, with guarantees sent to me to be authenticated, and only two or three more of Mr: Van Sanders Registers have appeared in the Russian Ports, during the present year. They have not the same fate with their predecessors—But the Story that I examined all the Papers of vessels myself, or that I ever meddled with them, unless at the request of Mr: Harris, of the Russian Government, or of the persons to whom the papers belong, is a mere fabrication totally destitute of truth—
My real offence therefore has been, in contributing to the exclusion of persons,  vessels and cargoes, really English, but coming with the forged signatures and seals of the public officers of my Country.—And the Editors of American newspapers, who have copied from their English fellow-labourers columns of abuse for this conduct pretend that the charge of British influence over them is a calumny.
In speaking of the mercantile influence here, in favour of these frauds, it may be proper to explain myself further. The merchants of St. Petersburg are almost all foreigners—Great numbers of them are English, or connected with English houses—Their business is almost exclusively commission business—They universally detest this War with England, and long for the restoration of the commercial intercourse with that Country—They want the trade; and they care not under what flag or what papers it comes and goes—The American flag, and American papers, would have been the most convenient of all their shelters, and under the liberal confidence with which the Russian Government admitted every vessel and person coming from friendly Countries and recognized by the American Minister or Consul, as Americans, if our countenance could have been obtained, instead of fifty or sixty vessels from Teneriffe, which have come to Russia, for confiscation, under all sorts of papers, excepting American, we might have seen five-hundred direct from the London market both of merchandize and of papers—The inevitable and just consequence of which would have been that the true Americans would have been confounded with the false, and all of them involved in one general proscription.
Captain Leach and Captain Bainbridge, are now on the point of departure, with the two last American vessels remaining at Cronstadt for the present year—We have already daily falls of Snow; and in a fortnight or three weeks the river will be frozen over for another half-year—From this time forward therefore until the next midsummer, although we shall make as many opportunities to write you as we can, they will necessary be still more slow and indirect than they have been since last May—To live in the climate of St: Petersburg, seems to realize the fable of Castor and Pollux—For one half the year, if we enjoy the light of heaven, and a residence upon Earth, we have to descend during the other to regions of darkness, and realms of unrelenting frost. Nor is it among the smallest of its miseries that it cuts off almost the only remnant of our means for communicating with our friends.
To night, Master Charles is to go to the first children’s Ball at the French-Ambassador’s since his return from the Country—To-morrow is the Empress Mother’s birthday, and we are to attend morning and Evening at Court—These are the signals for the approaching dissipations of the Winter, which will not be so frequent as those of the last, and in which we shall take much less part.
With my duty to my father, love and blessing to my boys, and kind affection to all the family, I remain every faithfully yours.

A.